Judgment, Supreme Court, New York County (Karla Moskowitz, J.), entered May 11, 2006, dismissing the complaint in an action against an accountant for negligent misrepresentation of a client’s financial condition, unanimously affirmed, with costs. Appeals from orders, same court and Justice, entered April 11, 2006, which denied plaintiffs motion for a joint trial of this action with an action brought by plaintiff against the client, granted defendant’s motion for summary judgment dismissing the complaint and denied plaintiffs cross motion for leave to amend the complaint, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Summary judgment dismissing the complaint was properly granted on the ground that there is no evidence of conduct on *317defendant’s part linking it to plaintiff and evincing its understanding of plaintiff’s reliance on the closing balance sheet it certified (see Credit Alliance Corp. v Arthur Andersen & Co., 65 NY2d 536, 551 [1985]; see e.g. Security Pac. Bus. Credit v Peat Marwick Main & Co., 79 NY2d 695, 704-706 [1992]; William Iselin & Co. v Mann Judd Landau, 71 NY2d 420, 425-427 [1988]). Plaintiffs motion for a joint trial was properly denied as moot in view of the grant of summary judgment dismissing the complaint. The grant of summary judgment also necessarily required denial of plaintiffs cross motion for leave to amend the complaint (see Buckley & Co. v City of New York, 121 AD2d 933, 934-935 [1986], lv dismissed 69 NY2d 742 [1987]). Concur—Mazzarelli, J.E, Marlow, Sullivan and Gonzalez, JJ.